Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/26/21 has been entered.

Claims 2, 4-12, and 14-21 are pending and subject to prosecution.  Claims 2, 4, and 19-21 are amended.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant’s amendments to the claims dated 2/26/2021 are sufficient to overcome all rejections of record.  Independent claims 2 and 21 are directed to methods of raising an immune response in a subject comprising administering to the subject an effective amount of antigen-loaded CD83+CCR7+ dendritic cells produced by a method comprising the sequential steps of culturing immature dendritic cells in a media cocktail, followed by transfecting the cells with a CD40L antigen, wherein expression of CD40L is transient.  Both claims 2 and 21 have been amended to require wherein the mature DCs comprise “an in vitro translated mRNA encoding CD40L polypeptide and express a CD40L polypeptide wherein at least 60% of said CD40L polypeptide is localized intracellularly.”  The art does not teach or suggest this limitation. The 
Further, this limitation is supported by the instant specification, such as exemplified by FIG 6C of the instant specification.  
As such, claims 2, 4-12, and 14-21 are allowed.



Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY A ARON whose telephone number is (571)272-2789.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 

/CHRISTOPHER M BABIC/Supervisory Patent Examiner, Art Unit 1633